Citation Nr: 1034347	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  10-11 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to March 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2009 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Cleveland, 
Ohio that denied the Veteran's claim of entitlement to TDIU.

The Veteran testified at a July 2010 Video Board hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
proceeding has been associated with the claims file.

The issues of entitlement to service connection for fibromyalgia 
and gastroesophageal reflux disease (GERD), both claimed as 
secondary to service-connected patellofemoral, cervical spine, 
and low back conditions, have been raised by the record but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See Board Hearing Transcript, July 2010 at 10-13.  
Therefore, the Board does not have jurisdiction over these 
matters, and they are referred to the AOJ for adjudication.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the evidence shows 
that a veteran is unable to secure or follow a substantially 
gainful occupation as a result of service-connected disabilities; 
provided that, if there is one such disability, it is rated as 60 
percent disabling or more, and that if there are two or more such 
disabilities, there shall be one rated at 40 percent or more and 
a combined total rating of 70 percent or more..  38 C.F.R. § 
4.16(a) (2009).  Where these percentage requirements are not met, 
entitlement to may be considered on an extraschedular basis.  38 
C.F.R. §§ 4.16(b) (2009).

The Veteran filed his claim for TDIU in December 2008.  At that 
time, the Veteran was assigned a 40 percent combined disability 
rating, which included separate ratings for a service-connected 
cervical strain (10 percent), low back strain (10 percent), left 
knee patellofemoral syndrome (10 percent), and right knee 
patellofemoral syndrome (10 percent).  These disabilities do not 
satisfy the schedular TDIU criteria under 38 C.F.R. § 4.16(a).  
The Veteran has requested extraschedular consideration for TDIU 
under 38 C.F.R. § 4.16(b).  See Form 21-4138, December 2008; 
Board Hearing Transcript, July 2010 at 21.

The Board notes that the evidence of record includes (but is not 
limited to) a February 2009 VA examination report relating to the 
Veteran's claim for TDIU, as well as a September 2008 letter 
prepared by Dr. C.E. of Westerville Family Health.  

At the July 2010 Board hearing, the Veteran's representative 
cited three medical opinions as supporting the Veteran's claim, 
including the February 2009 VA examiner's opinion, the September 
2008 letter from Dr. C.E., and a third medical opinion apparently 
from Dr. C.E.  See Transcript at 3, 10.  The Veteran's 
representative also stated at the Board hearing that he intended 
to submit additional documents in support of the Veteran's claim, 
including two lay statements from the Veteran's mother and his 
wife.  The Board notes, however, that it is unclear whether or 
not the additional documents intended for submission included the 
third medical opinion referenced by the Veteran's representative 
as supporting the Veteran's claim.  See id. at 3-4, 10.  VA has a 
duty to assist the Veteran in obtaining all potentially relevant 
documents to substantiate a claim, including medical evidence to 
verify the claim.  38 U.S.C.A. § 5103A(a)(1), (b) (West 2002); 38 
C.F.R.§ 3.159(c) (2009); Talley v. Brown, 6 Vet. App. 72, 74 
(1993) (citing Masors v. Derwinski, 2 Vet. App. 181, 187-188).  
Therefore, an attempt should be made to obtain the outstanding 
medical record or opinion referenced by the Veteran's 
representative at the July 2010 Board hearing and to associate it 
with the claims file, and a request should also be made for any 
lay statements the Veteran wishes to submit in support of his 
claim.

As noted above, the medical evidence includes a February 2009 VA 
examination report.  The VA examiner opined that the Veteran was 
unable to do any physical employment because of his problems with 
his left shoulder, neck, and back pain, along with pain both 
knees.  The examiner further found that the Veteran "is unable 
to obtain gainful physical or sedentary employment and has not 
worked since 2001 because of his problems with fibromyalgia and 
chronic pain."  The examiner never provided an opinion, however, 
as to whether the Veteran was unable to secure or follow any form 
of substantially gainful employment solely as a result of his 
service connected conditions (namely, his service-connected 
patellofemoral, cervical spine, and low back conditions).  For 
this reason, the Board finds that the claim must be remanded for 
a VA medical opinion for clarification as to whether or not the 
Veteran is unable to secure and follow substantially gainful 
employment specifically as a result of his service-connected 
conditions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(once VA undertakes the effort to provide an examination when 
developing a service connection claim, even if not statutorily 
obligated to do so, it must provide an adequate one or, at a 
minimum, notify the claimant why one will not or cannot be 
provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request that the Veteran submit copies of 
any outstanding medical treatment records or 
medical opinions in support of his claim, to 
include the third medical opinion in support 
of his claim referenced by his representative 
at the Board hearing (other than the 
September 2008 letter from Dr. C.E. and the 
February 2009 VA examination report cited by 
his representative); to that end, provide the 
Veteran with Forms 21-4142.

2.  After the above development has been 
completed, obtain a VA medical opinion from 
the same examiner who prepared the February 
2009 VA examination report.  Please ask the 
examiner to clarify whether the Veteran is 
unable to secure or follow substantially 
gainful physical or sedentary employment 
solely as a result of his service-connected 
cervical strain, low back strain, and/or 
bilateral patellofemoral syndrome.  The 
claims folder should be made available to the 
examiner for review in conjunction with the 
examination, and the examiner should 
specifically indicate that it has been 
reviewed.  The examiner must provide a 
complete rationale for all findings.  If the 
same examiner is unavailable, schedule the 
Veteran for a new VA examination.

3.  Then, the RO/AMC should readjudicate the 
Veteran's claim.  If the claim remains 
denied, the Veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
After the Veteran and his representative have 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


